Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on 09/15/2017 are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15 is objected to for reciting “the device of claim 1, further comprising an ice pack applied over the compression device, said ice pack cooling the person’s nose.”
It is not clear how the device can comprise a component that is applied over the device itself, since the component is part of the device and thus cannot exist apart from it.
Examiner suggests amending the claim to recite the specification location of the ice pack.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, 16 and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “The device of claim 5, wherein the pad extends upward along the lateral surface of the user’s nose.” This limitation could be construed to positively recite a user’s nose as a structure of the device; for this reason, the metes and bounds of the claim are unclear.
For the purpose of examination, the limitation will be interpreted to mean that the pad is configured to extend upward along the lateral surface of the user’s nose.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reciting language that appears to disclose a method step in the apparatus claim (i.e., “said ice pack cooling the person’s nose”).
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reciting language that appears to disclose a method step in the apparatus claim (i.e., “said at least one side section applying an inward compression against an outside of the person’s nose”).
Further, this limitation could be construed to positively recite a user’s nose as a structure of the device; for this reason, the metes and bounds of the claim are unclear.
For the purpose of examination, the limitation will be interpreted to mean that the at least one side section is configured to apply inward compression against an outside of the person’s nose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being  is unpatentable over claim 17 of U.S. Patent No. 10,195,088 B2, hereinafter “the ‘088 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the ‘088 patent discloses all the limitations of claim 1 (i.e., claim 1 is broader than claim 17 of the ‘088 patent).
Claim 1 is rejected on the ground of nonstatutory double patenting as being  is unpatentable over claim 1 of the ‘088 patent, in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1, hereinafter “DeCrescenzo”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘088 patent discloses all the limitations of instant claim 1 (i.e., instant claim 1 is broader than claim 1 of the ‘088 patent) except for the limitation of the wire frame having a “straight middle section”.
DeCrescenzo discloses a design for a nose clip having two side sections and a substantially straight middle section (Fig. 1).
A skilled artisan would have found it obvious at the time of the invention to modify the middle section, according to the teaching in DeCrescenzo, in order to reduce the overall length of the clip by reducing the amount of bend in the middle section. 
Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of the ‘088 patent, in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-5 of the ‘088 patent discloses all the limitations of instant claims 2-6.
Claim 7 is rejected on the ground of nonstatutory double patenting as being  is unpatentable over claim 7 of the ‘088 patent, in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘088 patent discloses all the limitations of instant claim 1 (i.e., instant claim 7 is broader than claim 6 of the ‘088 patent) except for the limitation of the wire frame having a “straight middle section”.
DeCrescenzo discloses a design for a nose clip having two side sections and a substantially straight middle section (Fig. 1).
A skilled artisan would have found it obvious at the time of the invention to modify the middle section, according to the teaching in DeCrescenzo, in order to reduce the overall length of the clip by reducing the amount of bend in the middle section. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ‘088 patent, in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘088 patent, in view of DeCrescenzo, discloses all the limitations of instant claim 7.
Claims 9-11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of the ‘088 patent, in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-10 of the ‘088 patent, in view of DeCrescenzo, discloses all the limitations of instant claims 9-11.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘088 patent, in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘088 patent, in view of DeCrescenzo, discloses all the limitations of instant claim 12.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘088 patent, in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1), further in view of Baer (U.S. Pat. 3,349,771, hereinafter “Baer”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘088 patent, in view of DeCrescenzo, discloses all the limitations of instant claim 12, except for the limitation that the in the open position the two side sections are orthogonal or obtuse with respect to the middle section.
Baer discloses a nose compression device for treating a nosebleed of a person, the device comprising: 
a frame having a middle section 21 (Fig. 1) that can be positioned below the person’s nose, and two side sections 22 (Fig. 1) angled with respect to the middle section to apply an inward compression against an outside of the person's nose, such as the lateral side surfaces of the nose; and
two nasal sponges 11 (Fig. 1) configured for insertion into the person's nasal passages. Baer shows that the two side sections are flexible and movable between a pinch position where the two side sections are at an acute angle to the middle section (e.g., Fig. 2) and an open position where the two side sections can be moved outward with respect to the middle section (e.g., while being positioned on the nose; Fig.1). In the open position, the two side sections can be orthogonal or obtuse with respect to the middle section (depending on the size of the nose to which the device is attached).
A skilled artisan would have found it obvious at the time of the invention to modify the two side sections, according to the teaching in Baer, in order to improve the ability to properly fit the device onto the nose.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ‘088 patent, in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘088 patent, in view of DeCrescenzo, discloses all the limitations of instant claim 14.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ‘088 patent, in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘088 patent, in view of DeCrescenzo, discloses all the limitations of instant claim 14.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ‘088 patent, in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘088 patent discloses all the limitations of instant claim 16 (i.e., instant claim 16 is broader than claim 14 of the ‘088 patent) except for the limitation of the wire frame having a “straight middle section”.
DeCrescenzo discloses a design for a nose clip having two side sections and a substantially straight middle section (Fig. 1).
A skilled artisan would have found it obvious at the time of the invention to modify the middle section, according to the teaching in DeCrescenzo, in order to reduce the overall length of the clip by reducing the amount of bend in the middle section. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baer (U.S. Pat. 3,349,771, hereinafter “Baer”) in view of Laxton (GB 1511634, hereinafter “Laxton”), further in view of Gunning (U.S. Pat. 675,275, hereinafter “Gunning”), further in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1).
Regarding claims 1-6 and 8, Baer discloses a nose compression device for treating a nosebleed of a person, the device comprising: 
a frame having a middle section 21 (Fig. 1) that can be positioned below the person’s nose, and two side sections 22 (Fig. 1) angled with respect to the middle section to apply an inward compression against an outside of the person's nose, such as the lateral side surfaces of the nose; and
two nasal sponges 11 (Fig. 1) configured for insertion into the person's nasal passages.
It is noted that Baer does not appear to disclose that the frame is a wire frame and the frame comprises a pad (as per claims 5-6).
Laxton discloses a nose compression device comprising a wire frame (col. 1, line 40) having a middle section 10 (Fig. 1) and two side sections 12, 13 (Fig. 1) angled with respect to the middle section (Fig. 1), each of the side sections having a distal end 15, 16 (Fig. 1) and further comprising a pad 19, 20 (Fig. 1) attached to the distal end, the pad extending upward along the lateral surface of the patient’s nose (Fig. 4).
A skilled artisan would have found it obvious at the time of the invention to modify the frame of Baer according to the teaching in Laxton, in order to reduce the amount of material necessary to manufacture the compression device while achieving an optimal compression of the nose; further, incorporating the pad as taught in Laxton would have been useful to improve comfort of the wire frame against the nose.
Further, regarding claims 1, 3, 4 and 8, it is noted that Baer does not appear to disclose a body attached to the middle part of the wire frame such that the two nasal sponges are attached to the body; and 
as per claim 3, the body has a clip mechanism for removably coupling the body to the wire frame; and
as per claim 8, two prongs extend outwardly from the body, each prong receiving a respective one of said two nasal sponges.
Gunning discloses a device for placement on to the nose, comprising a frame F/G/H/I (Fig. 2), a body C (Fig. 2) attached to the middle part of the frame (via a clip mechanism D that removably couples the body to the frame; Fig. 2), and two nasal sponges A (Fig. 2) attached to the body using prongs B (Fig. 2) that receive the nasal sponges, such sponges configured for insertion into the patient’s nose.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Baer, according to the teaching in Gunning (i.e., by incorporating the nasal sponges into a body and attaching such body to a frame using the clip mechanism), in order to hold the nasal sponges in place (see Gunning at col.1, lines 18-20). 
It is further noted that Baer, in view of Laxton and Gunning, does not appear to disclose that the middle section is substantially straight.
DeCrescenzo discloses a design for a nose clip having two side sections and a substantially straight middle section (Fig. 1).
A skilled artisan would have found it obvious at the time of the invention to modify the middle section of the device of Baer, in view of Laxton and Gunning, according to the teaching in DeCrescenzo, in order to reduce the overall length of the clip by reducing the amount of bend in the middle section. 
Regarding claim 7, Baer discloses that the side sections have a distal end 25 which is formed of a reverse bend (col. 2, lines 19-21). 
Regarding claims 12-14, Baer shows that the two side sections are flexible and movable between a pinch position where the two side sections are at an acute angle to the middle section (e.g., Fig. 2) and an open position where the two side sections can be moved outward with respect to the middle section (e.g., while being positioned on the nose; Fig.1). In the open position, the two side sections can be orthogonal or obtuse with respect to the middle section (depending on the size of the nose to which the device is attached). Further, the device can be about 2.5” in length, which would not expectedly obstruct a typical adult’s eyes or mouth.
Regarding claim 15, it is noted that Baer, as modified by Laxton and Gunning, does not appear to disclose an ice pack applied over the compression device to cool the person’s nose, coupled functionally to the compression device.
DeCrescenzo teaches that nosebleeds can be stopped by continuous application of pressure to both sides of the nose, preferably combined with cold, such as an ice bag or cold-pack (para [0008]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Baer, in view of Laxton and Gunning, according to the teaching in DeCrescenzo, as applying cold temperature would have been expected to more quickly stop a nose bleed.

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baer (U.S. Pat. 3,349,771) in view of Laxton (GB 1511634), further in view of Gunning (U.S. Pat. 675,275) further in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1), further in view of Kern et al (U.S. Pat. 4,457,756, hereinafter “Kern”).
Regarding claims 9-11, it is noted that Baer, in view of Laxton, Gunning and DeCrescenzo, does not disclose that the nasal sponges contain the claimed medication.
Kern discloses a device for treating a nosebleed of a person, comprising pads for insertion into the person’s nasal passages, which contain a medication such as the vasoconstrictor phenylephrine. See col. 7, lines 39-41.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Baer, in view of Laxton, Gunning and DeCrescenzo, according to the teaching in Kern, in order to constrict the blood vessels and control bleeding. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baer (U.S. Pat. 3,349,771) in view of Laxton (GB 1511634), further in view of Gunning (U.S. Pat. 675,275), further in view of DeCrescenzo et al (U.S. Pub. 2009/0299405 A1), further in view of Kern et al (U.S. Pat. 4,457,756, hereinafter “Kern”).
Regarding claim 16, Baer discloses a nose compression device for treating a nosebleed of a person, the device comprising: 
a frame having a middle section 21 (Fig. 1) and at least one side section 22 (Fig. 1) angled with respect to the middle section to apply an inward compression against an outside of the person's nose; and
a nasal sponge 11 (Fig. 1) configured for insertion into the person's nasal passages.
It is noted that Baer does not appear to disclose that the frame is a wire frame.
Laxton discloses a nose compression device comprising a wire frame (col. 1, line 40) having a middle section 10 (Fig. 1) and two side sections 12, 13 (Fig. 1) angled with respect to the middle section (Fig. 1), each of the side sections having a distal end 15, 16 (Fig. 1).
A skilled artisan would have found it obvious at the time of the invention to modify the frame of Baer according to the teaching in Laxton, in order to reduce the amount of material necessary to manufacture the compression device while achieving an optimal compression of the nose.
Further, it is noted that Baer does not appear to disclose a body attached to the frame such that the nasal sponges are attached to the body.
Gunning discloses a device for placement on to the nose, comprising a frame F/G/H/I (Fig. 2), a body C (Fig. 2) attached to the middle part of the frame (via a clip mechanism D that removably couples the body to the frame; Fig. 2), and two nasal sponges A (Fig. 2) attached to the body using prongs B (Fig. 2) that receive the nasal sponges, such sponges configured for insertion into the patient’s nose.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Baer, in view of Laxton, according to the teaching in Gunning (i.e., by incorporating the nasal sponges into a body and attaching such body to a frame using the clip mechanism), in order to hold the nasal sponges in place (see Gunning at col.1, lines 18-20). 
It is further noted that Baer, in view of Laxton and Gunning, does not appear to disclose that the middle section is straight.
DeCrescenzo discloses a design for a nose clip having two side sections and a substantially straight middle section (Fig. 1).
A skilled artisan would have found it obvious at the time of the invention to modify the middle section of the device of Baer, in view of Laxton and Gunning, according to the teaching in DeCrescenzo, in order to reduce the overall length of the clip by reducing the amount of bend in the middle section.
It is further noted that Baer, in view of Laxton, Gunning and DeCrescenzo, does not appear to disclose that the nasal sponge has a medication and is configured to apply the medication to an inside of the person’s nose.
Kern discloses a device for treating a nosebleed of a person, comprising pads for insertion into the person’s nasal passages, which are pre-medicated with a medication such as a vasoconstrictive that in use, the medication is applied to the inside of a patient’s nose. See, e.g., col. 7, lines 39-41.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Baer, in view of Laxton, Gunning and DeCrescenzo, according to the teaching in Kern, in order to constrict the blood vessels and control bleeding. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/08/2022